Title: To George Washington from James Madison, 4 June 1788
From: Madison, James
To: Washington, George



Dear Sir
Richmond June 4. 1788

Your favor of the 2d Ulto was not recd till my arrival here on monday evening. I found, contrary to my expectation that not only a very full house had been made on the first day, but that it had proceeded to the appointment of the President & other officers. Mr Pendleton was put into the chair without opposition. Yesterday little more was done than settling some forms and Resolving that no question general or particular should be propounded till the whole plan should be considered & debated clause by clause. This was moved by Col. Mason, and contrary to his expectations, concurred in by the other side. To day the discussions commenced in the Committee of the whole. The Governor has declared the day of previous amendments past, and thrown himself fully into the federal scale. Henry & Mason made a lame figure & appeared to take different and awkward ground. The federalists are a good deal elated by the existing prospect. I dare not however speak with certainty as to the decision. Kentucke has been extremely tainted, is supposed to be

generally adverse, and every piece of address is going on privately to work on the local interests & prejudices of that & other quarters. In haste I am Dr Sir Yrs Affecly

Js Madison Jr

